DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ott, et al. (US 2016/0010863).

In reference to Claim 1, Ott discloses a method of manufacturing a component for a turbo machine ([0002]), the component comprising: a main body having a fluid inlet and fluid outlet ([0062], inlet and outlet of passage 144); a cooling passage extending between a fluid inlet and a fluid outlet ([0062], passage 144); the cooling passage divided into a first section and a second section which extend between the fluid inlet and fluid outlet ([0062], left and right side of passage 144); the method 

In reference to Claim 4, Ott discloses the method of Claim 1, as described above.
Ott discloses the first predetermined surface roughness is no less than 7 µm but no more than 15 µm ([0059]-[0061]).

In reference to Claim 5, Ott discloses the method of Claim 1, as described above.
Ott discloses controlling the laser sintering additive manufacture apparatus to form the predetermined first surface roughness of the first section and the predetermined second surface roughness of the second section to have the same value ([0059]-[0060]).

In reference to Claim 6, Ott discloses the method of Claim 1, as described above.


In reference to Claim 7, modified Ott discloses the method of Claim 6, as described above.
Ott discloses controlling the laser sintering additive manufacture apparatus such that the predetermined second surface roughness of the second section is no less than 1.5 µm but no more than 3.5 µm ([0059]-[0061]).

In reference to Claim 17, Ott discloses the method of Claim 1, as described above.
Ott discloses the component formed by the apparatus is one of: a rotor blade, stator vane, or rotor disc ([0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ott, et al. (US 2016/0010863) as applied to Claim 1 above, and further in view of Abuaf, et al. (US 5,975,850).

In reference to Claim 2, Ott discloses the method of Claim 1, as described above.
Ott does not disclose the macro ribs are formed to have a height X and the micro ribs are formed to have a height Z and height Z is between 0.05X and 0.1X.
Abuaf discloses a method of manufacturing a component for a turbo machine (Abstract), and wherein at least one micro rib being formed between adjacent macro ribs (4:48-62), and the macro ribs are formed to have a height X and the micro ribs are formed to have a height Z and height Z is between 0.05X and 0.1X (5:3-11; 0.005/0.1=0.05).
It would have been obvious to one of ordinary skill in the art to complete the turbine manufacturing method of Ott using the dimensions of Abuaf because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Ott) contained a method (turbine manufacturing) which differed from the claimed method by the substitution of some element (ribs of varying size) with another element (macro ribs of height X and micro ribs of height Z). The substituted element (macro ribs of height X and micro ribs of height Z) and its function (a shape created by varying sized ribs) were known in the art (Abuaf). One of ordinary skill in the art could have substituted one known element (ribs of varying size) for another (macro ribs of height X and micro ribs of height Z), and the results of the substitution (a shape created by varying sized ribs) would have been predictable.

In reference to Claim 3, modified Ott discloses the method of Claim 2, as described above.
.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ott, et al. (US 2016/0010863) as applied to Claim 1 above, and further in view of Szuromi, et al. (US 2013/0071562).

In reference to Claim 8, Ott discloses the method of Claim 1, as described above.
Ott does not disclose the control parameter is tracking speed of the sintering laser.
	Szuromi discloses the control parameter is tracking speed of the sintering laser ([0037]).
It would have been obvious to one of ordinary skill in the art to complete the turbine manufacturing method of Ott using the control parameters of Szuromi because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Ott) contained a method (turbine manufacturing) which differed from the claimed method by the substitution of some element (control parameters) with another element (control parameters). The substituted element (control parameters) and its function (a product created using control parameters) were known in the art (Szuromi). One of ordinary skill in the art could have substituted one known element (control parameters) for another (control parameters), and the results of the substitution (a product created using control parameters) would have been predictable.

In reference to Claim 9, Ott discloses the method of Claim 1, as described above.
Ott does not disclose the control parameter is intensity of the sintering laser.
Szuromi discloses the control parameter is intensity of the sintering laser ([0040]).
It would have been obvious to one of ordinary skill in the art to complete the turbine manufacturing method of Ott using the control parameters of Szuromi because it would have been a 

In reference to Claim 10, Ott discloses the method of Claim 1, as described above.
Ott does not disclose the control parameter is spot size of the sintering laser.
Szuromi discloses the control parameter is spot size of the sintering laser ([0040]).
It would have been obvious to one of ordinary skill in the art to complete the turbine manufacturing method of Ott using the control parameters of Szuromi because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Ott) contained a method (turbine manufacturing) which differed from the claimed method by the substitution of some element (control parameters) with another element (control parameters). The substituted element (control parameters) and its function (a product created using control parameters) were known in the art (Szuromi). One of ordinary skill in the art could have substituted one known element (control parameters) for another (control parameters), and the results of the substitution (a product created using control parameters) would have been predictable.

In reference to Claim 11, Ott discloses the method of Claim 1, as described above.
Ott does not disclose the control parameter is grain size of sintering material, the method further comprising the step of controlling the supply of the sintering material.

It would have been obvious to one of ordinary skill in the art to complete the turbine manufacturing method of Ott using the control parameters of Szuromi because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Ott) contained a method (turbine manufacturing) which differed from the claimed method by the substitution of some element (control parameters) with another element (control parameters). The substituted element (control parameters) and its function (a product created using control parameters) were known in the art (Szuromi). One of ordinary skill in the art could have substituted one known element (control parameters) for another (control parameters), and the results of the substitution (a product created using control parameters) would have been predictable.

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 12 would be allowable because this small width sizing of the ribs is not disclosed in the prior art of record.  Examiner also believes it would not be obvious to have a dimension of this size with the prior art of reference.
Claims 13-16 would be allowable because of their dependence of Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
Applicant argues Ott does not disclose “at least one micro rib being formed between adjacent macro ribs (2061)”.  Examiner respectfully disagrees because the micro ribs (Fig. 5, rough width) are located between the macro ribs (Fig. 5, waviness height).  Applicant’s arguments are not commensurate with the scope of the claim, Applicant argues the current application’s macro ribs are distinct but the claim as written can be rejected using Ott’s “continuous” macro ribs with micro ribs between said macro rib’s peaks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742